          Case 1:20-cv-04651-SDG Document 71 Filed 11/25/20 Page 1 of 1
           USCA11 Case: 20-14418 Date Filed: 11/25/2020 Page: 1 of 1
                     IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                 ________________________

                                       No. 20-14418-RR
                                  ________________________

L. LIN WOOD, JR.

                                                                               Plaintiff - Appellant,

                                              versus

BRAD RAFFENSPERGER,
in his official capacity as Secretary of the State of Georgia,
REBECCA N. SULLIVAN,
in her capacity as Vice Chair of the Georgia State Election Board,
DAVID J. WORLEY,
in his official capacity as a Member of the Georgia State Election Board,
MATTHEW MASHBURN,
in his official capacity as a Member of the Georgia State Election Board,
ANH LE,
in her official capacity as a Member of the Georgia State Election Board,

                                                                            Defendants - Appellees,
                                  ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

ORDER:

        Before the Court is “Appellant’s Emergency Motion for Expedited Review.” The motion

is GRANTED, IN PART, in that the following schedule applies:

        Appellees must respond to Appellant’s initial brief by 5:00 p.m. on Tuesday, December 1,

2020.

        Appellant’s reply brief, if any, must be filed by 5:00 p.m. on Thursday, December 3, 2020.



                                                                               DAVID J. SMITH
                                                               Clerk of the United States Court of
                                                                 Appeals for the Eleventh Circuit

                                              ENTERED FOR THE COURT – BY DIRECTION
